DETAILED ACTION
	The instant application is a national stage entry of PCT/CN2019/093656, filed 28 June 2019, which claims foreign priority to CN201810721276.7, filed 29 June 2018.
	The preliminary amendment filed 29 December 2020 is acknowledged. Claims 1-14 and 16-20 are pending in the current application and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Independent claim 1 is broadly and reasonably interpreted as a composition comprising multiple diacids having the claimed feature, but not necessarily requiring all the alternative embodiments of n, m and m’.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-14, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating the inflammatory disorders listed in claim 2, does not reasonably provide enablement for inflammation or pain produced from inflammation.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
The nature of the invention: The nature of the invention is concerned with administering mannuronic diacid oligomers to treat neuroinflammation. Additionally, the oligomers are disclosed as being active in treating inflammation in rheumatoid arthritis, multiple sclerosis, systemic lupus erythematosus, and inflammatory bowel disease. 
The relative skill of those in the art: The relative skill of those in the art of treating inflammation and pain is high.
The state of the prior art/The predictability or unpredictability of the art:  With respect to treating inflammation, Applicant states in the specification that this disease state “refers to the physiological response of biological tissues stimulated by trauma, bleeding, pathogenic infection, foreign bodies, etc…At present, except for the use of antibiotics to eliminate indications, commonly used anti-inflammatory drugs are mainly steroidal and non-steroidal anti-inflammatory drugs” (p.1).  
Besides the definitions referred to by Applicant in the instant specification, inflammatory processes (i.e. the "antiphlogistic" effects and neuropathic hyperalgesia reducing medicament), are too divergent and can require different methods of treatment.  Examples of disorders associated with inflammation include, but are not limited to: asthma, autoimmune diseases, chronic inflammation, chronic prostatitis, glomerulonephritis, hypersensitivities, inflammatory bowel diseases, pelvic inflammatory disease, reperfusion injury, rheumatoid arthritis, shoulder tendonitis, transplant rejection, 
For a compound or genus to be effective against inflammation generally is contrary to medical science.  Inflammation is a process which can take place individually in any part of the body.  There is a vast range of forms that it can take, causes for the problem, and biochemical pathways that mediate the inflammatory reactions.  There is no common mechanism by which all, or even most, inflammations arise.  Accordingly, treatments for inflammation can normally be tailored to the particular type of inflammation present, as there is no, and there can be no, "magic bullet" against inflammation generally.  
Inflammation is the reaction of vascularized tissue to local injury; it is the name given to the stereotyped ways tissues respond to noxious stimuli.  These occur in two fundamentally different types.  Acute inflammation is the response to recent or continuing injury.  The principal features are dilation and leaking of vessels.  Chronic inflammation or “late-phase inflammation” is a response to prolonged problems, orchestrated by T-helper lymphocytes.  It may feature recruitment and activation of T and B-lymphocytes, macrophages, eosinophils, and/or fibroblasts.  The hallmark of chronic inflammation is infiltration of tissue with mononuclear inflammatory cells.  Granulomas are seen in certain chronic inflammation situations.  There are clusters of macrophages, which have stuck tightly together, typically to wall something off.  Granulomas can form with foreign bodies such as aspirated food, toxocara, silicone injections, and splinters.  
This discussion demonstrates the extraordinary breadth and resulting unpredictability in the causes, mechanisms, and treatment (or lack thereof) for inflammation.  It establishes that it is not reasonable to accept any agent for the treatment of inflammation generally.
The breadth of the claims: The breadth of the claims include treating any source of inflammation, in any part of the body, with the same agent, even though the source of inflammation may differ.
The amount of direction or guidance presented/ The presence or absence of working examples:
The specification describes testing the claimed oligomers in various disease models: neuroinflammation model, rheumatoid arthritis model, multiple sclerosis model, systemic lupus erythematosus model, and inflammatory bowel disease model. Also see figures 5a-8b.
(8) The quantity of experimentation necessary:  In order to practice the invention with the full range of all possible treatment methods beyond those known in the art, one skilled in the art would undertake a novel and extensive research program to show that any and all inflammatory disorders, and pain caused by inflammation can be treated.  
In order to determine the efficacy of the claimed therapies in the absence of any existing in vivo data, one skilled in the art would undertake animal testing in order to practice the invention. Animal experiments include, induction of the disease state, administration of the potential pharmaceutical compound and collection and analysis of data, additional burdens associated with compliance with animal welfare regulations, care, feeding and other maintenance of the animals, dissection of dead animals to collect data, and dispose of the dead animals after the research is finished.  These trials would need to be run separately and repeatedly for each disorder to be treated, and success in treating each and every disorder would still not be definitive.  The experimentation involved would therefore be significant, undue and unpredictable.

Genentech, 108 F.3d at 1366, sates that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”

Therefore, in view of the Wands factors, as discussed above, particularly the breadth of the claims, Applicants fail to provide information sufficient to practice the claimed invention for treating inflammation or pain produced from inflammation.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6, 7, 18 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Instant claims 6 and 7 each depend from claim 5. Claim 5 recites “wherein the total weight of mannuronic diacids wherein m + m’ = 1 or 2 is no less than 50% of the total weight of the composition”. In other words, claim 5 is limited to wherein m + m’ = 1 or 2 is ≥ 50% of the total weight of the composition.
Dependent claim 6 broadens the scope because it is directed to a composition “wherein the total weight of mannuronic diacids wherein m + m’ =1 is not less than 10% of the total weight of the composition. In other words, claim 6 is limited to wherein m + m’ =1 ≥ 10% of the total weight of the composition. The amount of m + m’ in claim 6 is greater than the amount of m + m’ permitted in claim 5. 
Instant claim 7 similarly broadens the scope of claim 5. And instant claims 18 and 19 fail to further limit the subject matter of the claim 17. 
Thus, claims 6, 7, 18 and 19 fail to further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (CN106344594A, original and translation cited in IDS submitted 29 December 2020) in view of Gustot et al. (Biochem. J., 2015, vol. 471, pp. 323-333, cited in PTO-892), Geng et al. (US 8,835,403, cited in PTO-892), Jiang et al. (Acta Pharmacologica Sinica, 2013, vol. 34, pp. 1585-1591, cited in PTO-892), Azm et al. (American Journal of Alzheimer’s Disease & Other Dementias, 2013, vol. 34, pp. 1585-1591, cited in PTO-892) and Yang et al. (Carbohydrate Polymers, 2004, vol. 58, pp. 115-121, cited in PTO-892).
Ding et al. teach a method of treating inflammation, including vascular inflammation, neuroinflammation, arthritis, ankylosing spondylitis, inflammatory bowel disease, inflammatory diabetic ulcer, and inflammatory skin disease (p.11, para [0043]), the method comprising administering an algin oligosaccharide of formula (I) or (II), where n is an integer from 0 to 20, n=0 to 10 is preferred, n= 2 to 8 is more preferred, and n=4 is most preferred (para [0015]). Ding et al. teach formula (I) is preferably sodium salt (para [0016]) of mannuronic acid oligosaccharide (para [0037]). Ding et al. teach the composition in combination with a pharmaceutically acceptable carrier (para [0020]).
Gustot et al. teach fibrillary aggregate deposits of amyloid fibrils are the molecular trigger of Parkinson’s disease, and are also classical features of Alzheimer’s disease, Huntington’s disease or Type 2 diabetes (title and p.323, first para). Gustot et al. teach chronic neuroinflammation is another characteristic of neurodegenerative disorders (p.323, second para). Gustot et al. teach “the active role of inflammation in PD pathology is now widely accepted”, (p.323, third para). Gustot et al. teach amyloid fibril deposition “largely contribute to disease pathology.” (p.331, first para). 
Geng et al. teach a method for the treatment of Alzheimer’s disease in a subject, comprising administering to the subject a therapeutically effective amount of an ingredient consisting essentially of mannuronic acid oligosaccharide of formula II: 
    PNG
    media_image1.png
    127
    322
    media_image1.png
    Greyscale
 (claim 8). Geng et al. teach a pharmaceutical composition containing an effective amount of the alginate 
Jiang et al. teach oligomannuronate 971 is an available, inexpensive and potent neuroprotective drug with the following structure: 
    PNG
    media_image2.png
    101
    287
    media_image2.png
    Greyscale
(p.1585, third para). The structure of oligomannuronate 971 reads on the instant compound of formula (III), wherein n is an integer from 3-9, m is 2 and m’ is 1, and m+m’=3. Jiang et al. teach 971 penetrates the blood brain barrier and exhibits better efficacy in animal models of dementia than Alzhemed (i.e. AZ), an anti-Alzheimer’s drug. Jiang et al. teach the authors synthesized truncated derivatives of 971 to determine if they would have similar activity (p.1585-1586, bridging para). Jiang et al. describe the preparation of mannosyl oligosaccharides (β-1,4-D-mannans) as “simplified 971 analogs”. Jiang et al. teach the preparation of β-
    PNG
    media_image3.png
    125
    218
    media_image3.png
    Greyscale
. Jiang et al. found the disaccharide, trisaccharide and tetrasaccharide had significant neuroprotective activity relative to the model, wherein their potency was comparable to the known anti-AZ drug, “AZ”, and oligomannuronate 971 (Fig. 2). Jiang et al. theorize the “differences in activity between oligomannoses, oligomaltoses and oligocellulose indicate that the nature of the monosaccharide unit and the configuration of the anomeric center exert significant influence over the neuroprotective potency of oligosaccharides” (p.1587, right col., first para). Jiang et al. concluded “the structure of 971 can be modified without a loss of activity” (p.1587, last para). Jiang et al. teach the use of these types of oligosaccharides for the treatment of Alzheimer’s disease. 
Azm et al. acknowledge the teaching of alginate oligosaccharide (1300 Da, i.e. hexasaccharide-diacid), wherein it was found the hexasaccharide readily crosses the blood-brain appear to protect neural cells (p.19, first para). Azm et al. alginate itself has neuroprotective and antineuroinflammatory activity. Azm et al. teach D-mannuronic acid 
    PNG
    media_image4.png
    140
    321
    media_image4.png
    Greyscale
 is a non-steroidal anti-inflammatory drug, is immunosuppressive, and has antioxidant properties (abstract). Azm et al. discovered the monosaccharide is effective in the treatment of Alzheimer’s disease, as evidenced by the observed significant inhibition of amyloid plaque production (abstract). 
Yang et al. teach alginates are useful as a drug carrier, wound dressing and in transplantation therapy (p.115, second para). Yang et al. teach alginate oligosaccharides stimulate human kertatinocytes, human endothelial cell migration and human skin fibroblast proliferation. Thus, Yang et al. conclude there 
    PNG
    media_image5.png
    153
    362
    media_image5.png
    Greyscale
. Yang et al. disclose the structure of the oligosaccharides in sample C as follows: 
    PNG
    media_image6.png
    138
    311
    media_image6.png
    Greyscale
(Fig. 2). Yang et al. disclose characterizing the mixture of oligosaccharides of sample C where n = 1-7, and found it contains 15.6% 1-mer, 26.7% 2=mer, 20.4% 3-mer, 14.8% 4-mer, 11.1% 5-mer, 8.4% 6-mer and 3% 7-mer (i.e. monosaccharide-heptasaccharide, p.118, 3.3. Characterization of the 3H-labelled oligomannuronates). The structure of Yang et al. reads on instant formula (III), where n is an integer from 1-7, m is 2 and m’ is 1.The structure of Yang et al. is 100% m + m’ = 3. Yang et al. disclose the oligosaccharides were prepared from purified sodium alginate (p.116, 2.1. Preparation of polymannuronate blocks). Yang et al. disclose sample B as having a degree of polymerization 2-10 (Fig. 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat a patient suffering from vascular inflammation, neuroinflammation, arthritis, 
One having ordinary skill in the art would have been motivated to administer an effective amount of a mannuronic acid diacid oligosaccharide to a subject having vascular inflammation, neuroinflammation, arthritis, ankylosing spondylitis, inflammatory bowel disease, inflammatory diabetic ulcer, and inflammatory skin disease because Ding et al. expressly teach they are effective for treating the aforementioned emotions. In addition, Geng et al. found the oligosaccharides inhibit the formation of amyloid-β protein fibrils, inhibits the formation of islet amyloid protein fibrils, and promotes fibrils disaggregation, wherein Gustot et al. found amyloid deposits trigger inflammatory responses. Furthermore, Azm et al. teach alginate (mannuronic acid containing polysaccharide) has neuroprotective and antineuroinflammatory activity, and mannuronic acid is anti-inflammatory and inhibits amyloid plaque production. Jiang et al. similarly found the simplified derivative of mannuronic acid oligosaccharide ranging in size from di- to tetrasaccharide was neuroprotective. Thus, the ordinary artisan would have had a reasonable expectation that the mannuronic acid diacid oligosaccharide structures taught by the prior art as a whole would have at least been effective in treating neuroinflammation. 
The ordinary artisan would have been motivated provide a mixture of mannuronic acid diacids, wherein the majority of the diacids are a disaccharide, trisaccharide or tetrasaccharide (n=1-3), or n=1-2, because Geng et al. found the mixture of oxidative degradation products of alginate oligosaccharides were effective in inhibiting amyloid fibrils, wherein the mixture predominantly contained di- to tetrasaccharide diacids as evidenced by figure 3 of the reference. 
In addition, Jiang et al. studied a simplified derivative of oligomannuronate 971 (i.e. the mixture of mannuronic acid diacid of Geng et al.), and found the disaccharide, trisaccharide and tetrasaccharide mannosyl derivatives had significant neuroprotective activity relative to the model, wherein their potency 
Furthermore, Azm et al. found mannuronic acid, a monosaccharide, is an inflammatory agent and inhibits amyloid plaque production. Geng et al. found the mixture of oxidative degradation products of alginate oligosaccharides had similar activity in inhibiting amyloid beta fibrils as the 6-mer, i.e. an individual oligosaccharide successfully separated from the mixture. Thus, the prior art as a whole provides motivation to test mixtures of sizes, wherein there is a reasonable expectation of success in using a mixture having a predominant amount of the shorter oligosaccharides. 
Although Geng et al. and Jiang et al. do not characterize the amount of each saccharide in the di- to decasaccharide mixture, the skilled artisan would have readily know from figure 3 of Geng et al. and fig. 6 of Yang et al. that the mixture contains a relatively higher amount of di- to tetrasaccharide compared to penta- to heptasaccharide. Comparing the elution profiles of oligomannuronate treated with hydrogen peroxide for 1 hr (fig. 6-sample B: 1-10 oligomers), 2 hr (fig. 3A-sample C: 1-7 oligomers) and 4 hr (fig. 3B-sample D: 1-5 oligomers), it is clear depolymerization is time-dependent. Yang et al. teach the “method is simple and easy to control by adjusting reaction time. The most important advantage is the relative high recovery of low molecular sized oligosaccharides” (p.120, last para).
An examination of sample C in Yang et al. (because it is the only sample fully characterized) reveals an oxidation degradation product of alginate, wherein the sum of the weight of the 2-mer, 3-mer and 4-mer is 61.9 wt.%, while the sum of the weight of the 5-mer, 6-mer and 7-mer is 22.5 wt.%. The ratio of diacids where n=1-3 to n=4-7 is 2.75, which reads on the ratio of instant claims 1 and 8. The total weight of mannuronic diacids wherein n=1-5 is 73 wt.%, which is close in value to the lower limit of instant claim 
The skilled artisan would have been motivated to prepare oligosaccharide mixtures having more n=1-3 than n=4-7 for the reasons already discussed above, i.e. a weight ratio of n=1-3 to 4-7 is greater than or equal to 1, using the characterization of sample C as a guide which specifically contains 61.9% di- to tetrasaccharide. One having ordinary skill in the art would have known from Yang et al., the depolymerization reaction and the resultant mixture of oligomers is time-dependent. One having ordinary skill in the art would have known how to increase the amount of time the polymannuronate oligomer is treated with hydrogen peroxide to effect the size of the oligomers obtained. In comparing figure 6, 3A and 3B of Yang et al., it is clear the relative abundance of disaccharides and trisaccharides is consistently higher compared to the larger-sized oligosaccharides (pentasaccharides+). 
As noted above, Yang et al. found sample C where n = 1-7, contains 15.6% 1-mer, 26.7% 2=mer, 20.4% 3-mer, 14.8% 4-mer, 11.1% 5-mer, 8.4% 6-mer and 3% 7-mer. Yang et al. disclose sample B additionally contains an octasaccharide, nonasaccharide and decasaccharide albeit in smaller amounts than the heptasaccharide, as evidenced by figure 6. In other words, Yang et al. teach obtaining a composition having a decreasing amount of saccharide as the size of the molecule gets larger. Thus, one having ordinary skill in the art would have expected a range of di- to decasaccharide, wherein each individual saccharide is approximately the same as the amount described in sample C, wherein the amount of each saccharide decreases as the size of the molecule gets larger, and wherein the amount of octa- to decasaccharide are less than the amount of heptasaccharide. 

Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Allowable Subject Matter
With respect to the limitation m+m’=1 or 2 (per instant claims 5-7 and 17-19), Geng et al., Jiang et al. and Yang et al. teach 100% m + m’ = 3. There is no teaching, suggestion or motivation in the art to modify the oligomannuronate diacids of the prior art such that m+m’ = 1 or 2 as recited in instant claims 2-4 and 19-22.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  1-14 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8-12, and 15-22 of copending Application No. 16/474,928 (reference application) in view of Ding et al. ‘594. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards using a composition comprising a mannuronic diacid oligosaccharide of formula (III), n is from 1 to 9, m is from 0, 1 or 2, m’ is 0 or 1. The amounts of diacids and ratios claimed in the reference Application lie within the range recited in the instant claims, or overlap with the ranges recited in the instant claims. 
The instant claims are prima facie obvious over the claims of the reference Application.


The following are additional provisional rejections on the ground of nonstatutory double patenting, having the same or similar fact patterns as the above US Patents. Namely, the following US Patents are similarly directed towards antibacterial chitosan derivatives having the same structure as those recited in the instant claims. For the sake of brevity, these have been summarized as below: 
Claims  1-14 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 16-20 of copending Application No. 17/256,807 in view of Ding et al. ‘594.
Claims  1-14 and 16-20  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-19 of copending Application No. 17/256,889 in view of Ding et al. ‘594.
Claims  1-14 and 16-20  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-19 of copending Application No. 17/256,738 in view of Ding et al. ‘594.
Claims  1-14 and 16-20  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 16-22 of copending Application No. 17/256,853 in view of Ding et al. ‘594.
Claims  1-14 and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16-20 of copending Application No. 17/256,950 in view of Ding et al. ‘594.
Thus, the instant claims are prima facie obvious over the claims of the copending Application.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623